DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on December 8, 2021 is acknowledged. Group (I), drawn to the compounds of formula (I), pyrazolo[1,5-a]pyrimidines, and compositions thereof, embraced by claims 1-17 was elected by Applicant. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    186
    450
    media_image1.png
    Greyscale
 but did not indicate which claims read on the elected species. The Examiner has determined claims 1, 4, 6-8, 12, 13, 16 and 17 read on said species. The elected species was not found during the search, thus, the search was expanded.
In summary, claims 1-20 are pending and claims 1, 4, 6-8, 12, 13, 16 and 17 are under consideration. Claims 2, 3, 5, 9-11, 14 and 15 are withdrawn based on the species election. Claims 18-20 are withdrawn based on the restriction requirement. 
Specification
The abstract of the disclosure is objected to because of the proper content of an abstract of the disclosure. In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral antidiabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary. Correction is required. See MPEP § 608.01(b).
To overcome the objection, Applicant may add formula (I) to the end of the abstract.
Claim Objections
Claim 6 is objected to because of the following informalities: the term “5-.embered” should be replaced with “5-membered” in line 2.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: claim 13 is the same scope as claim 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4, 6-8, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1, the definition of the variable Rr is vague, see the definition of Rb and the group –C(O)Rr, line 2. 

Claims 1, 4, 6-8, 12, 13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation the phrase “said alkyl” in the definition of Rb.  There is insufficient antecedent basis for this limitation in the claim. 
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The following subformulas do not further limit claim 1:

    PNG
    media_image2.png
    118
    588
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    102
    495
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    94
    390
    media_image4.png
    Greyscale
, see pages 4-5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 16 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The the formulas with the subformulas shown above in the previous 112.4 do not further limit claim 1.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romero et al. (WO 2018122212).
The reference teaches the following species:

    PNG
    media_image5.png
    489
    722
    media_image5.png
    Greyscale
, see page 241, compound 145. This is just one example found in the reference; there are more species which read upon at least claim 1, see the double patenting rejection below for another. The compositions are taught on page 271, claim 43. Thus, said claims are anticipated by Romero et al. 

Claims 1, 7 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibbons et al. (WO 2011003065).



    PNG
    media_image6.png
    78
    773
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    362
    349
    media_image7.png
    Greyscale
, see page 137, Example 137. The compositions is taught on page 281, claim 14. Thus, said claims are anticipated by Gibbons et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 6-8, 12, 13, 16 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12, 14 and 16-19 of U.S. Patent No.11155557.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species cited in the 102(a)(2) rejection and species shown below, found in column 380 of the ‘557 patent, is also embraced by the present claims.

    PNG
    media_image8.png
    283
    300
    media_image8.png
    Greyscale

Claims 1, 4, 6-8, 12, 13, 16 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6-11 and 13-19 of copending Application No. 16902499.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the last two species in claim 16 of the present claims is found as a racemic mixture in claim 13, page 169 of the ‘499 application. 
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 7 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, 8, and 14-18 of copending Application No. 16561432.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the species cited in the 102(a)(2) and below is embraced by the claims in both applications as noted in the this  rejection. 

    PNG
    media_image7.png
    362
    349
    media_image7.png
    Greyscale
. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624